Citation Nr: 1116689	
Decision Date: 04/29/11    Archive Date: 05/05/11

DOCKET NO.  09-29 024	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for pulmonary disease, for the purpose of accrued benefits.  

2.  Entitlement to service connection for the cause of the Veteran's death.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

C. R. Olson, Counsel



INTRODUCTION

The Veteran had active service from July 1952 to February 1975.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  


FINDINGS OF FACT

1.  The Veteran died in December 2006, at age 72.  The cause of death was end stage chronic obstructive pulmonary disease due to a history of tobacco use.  

2.  The fatal chronic obstructive pulmonary disease was not present during the Veteran's active service.  

3.  There is no etiologic connection between the Veteran's work as a welder in service and his fatal chronic obstructive pulmonary disease.  

4.  There is no etiologic connection between the Veteran's service in Vietnam, any exposure to herbicides, including Agent Orange, and his fatal chronic obstructive pulmonary disease.  

5.  A service connected disability did not make the Veteran less able to resist the fatal chronic obstructive pulmonary disease or in any way hasten his death.  



CONCLUSIONS OF LAW

1.  End stage chronic obstructive pulmonary disease was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 101(16), 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 3.303 (2010).  

2.  A service connected disability did not cause death or contribute substantially or materially to cause death.  38 U.S.C.A. §§ 1310, 5107(b) (West 2002); 38 C.F.R. § 3.312 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The death certificate shows the Veteran died in December 2006, at age 72.  The cause of death was listed as end stage chronic obstructive pulmonary disease due to a history of tobacco use.  The box entitled other significant conditions contributing to death by not resulting in the underlying cause listed exposure to Agent Orange.  In an addendum, dated in January 2007, the coroner, a physician, stated that there had been an omission on the death certificate.  It read "30 Part II Tobacco" and should have read "30 Part II Tobacco, Exposure to Agent Orange."  The appellant, the widow of the Veteran, contends that his fatal pulmonary disease was the result of exposure to Agent Orange while serving in Vietnam or due to fumes from his many years working as a welder in service.  

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

The Veteran's claim for service-connection was received in September 2006.  In October 2006, the RO sent him a letter that met the requirements of VCAA.  It informed him of the type of evidence necessary to substantiate his claim, what evidence was to be provided by him and what evidence the VA would attempt to obtain on his behalf.  He died before he was able to respond.  

In a letter dated in June 2007, the RO provided the appellant with an explanation of the type of evidence necessary to substantiate her claim, as well as an explanation of what evidence was to be provided by her and what evidence the VA would attempt to obtain on her behalf.  The initial notice letter was provided before the adjudication of her claim in August 2007.  The August 2007 letter also provided notice regarding potential ratings and effective dates.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

A notice that fully complied with the requirements of the VCAA as discussed by the Court of Appeals for Veterans Claims (Court) in Hupp v. Nicholson; 21 Vet. App. 342, 352, 353 (2007) was sent to the claimant in August 2009.  Thereafter, she was afforded a meaningful opportunity to participate effectively in the processing of her claim and given ample time to respond.  This cured any notice defects before the agency of original jurisdiction (AOJ) readjudicated the case by way of a supplemental statement of the case issued in November 2009.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  

VA has complied with the notice requirements of VCAA and has no outstanding duty to inform the appellant that any additional information or evidence is needed.  Therefore, the Board may decide the appeal without a remand for further notification.  

The Board also finds that all relevant facts have been properly developed, and that all evidence necessary for equitable resolution of the issue has been obtained.  The Veteran's service medical records have been obtained.  His available post-service treatment records have also been obtained.  

The October 2006 notice specifically told the Veteran of the need for employment physical examinations and for medical evidence from hospitals, clinics and private physicians of treatment since service.  The June 2007 VCAA notice told the appellant that if she had evidence in her possession, she must give VA enough information so that we can request it from the person or agency who has it.  The July 2009 statement of the case listed the evidence received showing service treatment records ending in 1974 and recent records beginning in 1999.  An August 2009 letter, again informed the appellant of the need for evidence.  The November 2009 supplemental statement of the case notified the appellant that the evidence was not sufficient to connect the Veteran's fatal pulmonary disease to his active service.  Nevertheless, the appellant has not identified any additional evidence between the 1974 examination for separation for service and the 1999 VA Agent Orange registry examination.  Without the appellant's assistance, VA cannot due any more to develop the claim.  

The appellate has rejected the offer of a hearing.  Significantly, neither the appellant nor her representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist her in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Criteria

In order to establish service connection, three elements must be established.  There must be medical evidence of a current disability; medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and competent evidence of a nexus between the claimed in-service disease or injury and the current disability.  See 38 U.S.C.A. §§ 101(16), 1110 (West 2002); 38 C.F.R. § 3.303 (2010); see also Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Service connection for the cause of the Veteran's death may be granted if a disability incurred in or aggravated by service caused death.  For a service-connected disability to be the cause of death it must singly or with some other condition be the immediate or underlying cause, or be etiologically related.  38 U.S.C.A. § 1310 (West 2002).  

Service connection for the cause of the Veteran's death may be granted if the evidence shows that disability incurred in or aggravated by service contributed substantially or materially to cause death.  For a service-connected disability to constitute a contributory cause, it is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2010).  

Discussion

Initially, we note that service-connection was not in effect for any disability at the time of the Veteran's death.  Thus the evidence does not raise issues of entitlement based on secondary service-connection or entitlement under 38 U.S.C.A. § 1318.  

The first requirement for service-connection is a disability.  In this case, there is no dispute that the Veteran had chronic obstructive pulmonary disease at the time of his death and that it caused his death.  The record contains extensive medical records and reports from private physicians and hospitals, beginning in August 1999.  These confirm the presence of the Veteran's end stage chronic obstructive pulmonary disease.  Because there is no dispute as to the presence of the pulmonary disease in 1999 or its fatal effects; and, because these records do not connect the fatal pulmonary disease to service, they will not be set forth in detail.  The opinions addressing Agent Orange will be discussed below.  

Direct Service-Connection

The other two elements of service-connection are evidence of disease or injury during the Veteran's active service and a connection between that disease or injury and the current disability.  In this case, the service treatment records do not confirm any pulmonary disease or injury during the Veteran's active service.  

A service treatment record shows the Veteran was diagnosed as having myositis of the left chest wall in January 1965.  Myositis is the inflammation of a voluntary muscle.  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY, 1095 (28th ed., 1994).  

A July 1973 clinical record shows the Veteran complained of sharp steady, right anterior inferior pleuritic chest pain.  He had pain on coughing and lying down.  It was noted that he smoked heavily.  It was also noted that there was no past history of cardiovascular or pulmonary problems.  There was no shortness of breath.  An electrocardiogram was within normal limits and a chest X-ray was negative.  Examination showed his lungs to be clear to percussion and auscultation.  His heart had a regular sinus rhythm without murmurs.  The chest had no tenderness.  It was the impression that he had musculoskeletal chest pain.  

On examination for separation from service, in December 1974, a history of pain or pressure in the chest was reported.  It was said to occur after strenuous or heavy lifting.  He had previously been seen by a physician and all tests were negative.  He had been treated with Empirin and Valium with good results.  He had no current difficulties.  The physician reported that the Veteran's lungs and chest were normal.  The December 1974 chest X-ray was negative.  

Following service, in August 1975, a statement of the Veteran's treatment was sent to a private insurance company.  It reported that the Veteran had periodic pain in his right mid chest, usually after heavy lifting.  He had 3 episodes in the past 4 years.  He also had a history of dizzy spells.  Diagnoses were vertigo, episodic, etiology unclear; musculoskeletal chest pain; and dental carries.  

In his September 2006 claim, the Veteran wrote that he was in contact with Agent Orange during his tour of duty in Vietnam, from 1963 to 1964 and that he had trouble breathing after his tour in Vietnam.  He also wrote that on X-rays after 1964 they always discussed his lungs (spots on his lungs).  The Veteran also wrote that he applied for life insurance one week after he retired, in 1975.  He failed the physical because they said his lungs were bad.  

As a lay witness, the Veteran is considered competent to report the symptoms he experienced.  See Falzone v. Brown, 8 Vet. App. 398 (1995).  Thus, he is competent to report that he had chest symptoms.  However, he does not have the medical experience and training to diagnosis the cause of his symptoms.  See Routen v. Brown, 10 Vet. App. 183, 186 (1995).  See also 38 C.F.R. § 3.159(a) (2010).  Over 30 years after completing his active service, he reported having trouble breathing after serving in Vietnam in 1964.  However, the records made in 1965 show that he received medical treatment and the medical staff determined that his symptoms were associated with his chest wall muscles.  The medical staff did not relate the Veteran's symptoms to his lungs.  Further, when he complained of chest pain in 1973, it was reported that he had no past history of pulmonary problems.  It was also noted that he had no shortness of breath.  These records, made at the time of service, by trained medical personnel are significantly more probative than the Veteran's recollections years later.  Because those records show that a physician determined the Veteran had musculoskeletal chest wall pain, that he had no shortness of breath, and that he had no history of pulmonary problems, the Veteran's claim of having trouble breathing since serving in Vietnam, approximately 9 years earlier is not credible.  

Similarly, the service treatment records show that the X-ray studies in July 1973 and December 1974 were negative, so the Veteran's report that X-rays after 1964 showed spots on his lungs is not credible.  

The Veteran has asserted that he was denied insurance shortly after service because his lungs were bad.  However, there is no documentation of this from the insurance company or its doctor.  The record shows that they were informed of dizziness of undetermined etiology and musculoskeletal chest pain.  

Consequently, because the actual records made by medical personnel at the time of service are contrary to the Veteran's statements, the Board finds that his statements of having pulmonary symptoms in service are not credible.  On the other hand, the records made by trained medical personnel in the course of their duties are credible and show that the Veteran did not have any pulmonary disability manifestations during service and his lungs were normal at the time of separation from service.  

Following service, many years passed without any documentation of pulmonary disability manifestations.  Evidence of a prolonged period without medical complaint and the amount of time that elapsed since military service, can be considered as evidence against the claim.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

In April 1999, VA notified the Veteran that his Agent Orange registry examination showed current disorders, including chronic emphysema and recurrent pneumonia episodes.  The report did not relate the Veteran's respiratory disorders to Agent Orange exposure or any other aspect of service.  He was advised to seek treatment and follow-up care.  The records show subsequent treatment by various private physicians.  Their records and reports are in evidence.  However, none of the Veteran's physicians indicated that his pulmonary disorder began in service.  

In conclusion, we have no credible evidence of a relevant disease or injury during service and no credible evidence to connect the fatal disability to service.  To the contrary, the service treatment records and the separation examination show the Veteran's lungs were normal at the time of his retirement and then many years passed without any documentation of pulmonary symptoms.  Therefore, the preponderance of evidence is against the grant of service-connection for pulmonary disease on a direct basis.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  

Welding

The Veteran served as a welder and metals specialist.  A statement alerts a physician that the Veteran's duties in the welding shop exposed him to ultra violet light, infrared radiation, fluoride, lead oxide, nitrogen oxide and carbon monoxide.  Those agents commonly caused flash burns of the eyes, metal fume fever, edema of the lungs, carbon monoxide in the blood, and lead in the urine.  There is no evidence that the Veteran had any of these manifestations in service.  There is no competent medical opinion linking the Veteran's fatal pulmonary disability to his work as a welder in service.  There is no reason to presume that work as a welder caused the Veteran's fatal disability.  

Agent Orange

The Veteran served in Vietnam and is presumed to have been exposed to the herbicide Agent Orange.  

In September 2006, private physician, D. M. P., M.D. stated that he had been following the Veteran for some time.  (The doctor's earliest clinical note is dated in August 1999.)  The Veteran had end stage chronic obstructive pulmonary disease.  The disease had progressed to the point where the Veteran was on home oxygen and hospice care.  It was the doctor's understanding that the Veteran had been exposed to Agent Orange in the past.  The doctor was not sure if there was any relationship between that exposure and the Veteran's end stage obstructive lung disease.  While this letter mentions Agent Orange, by its own words, it does not connect that exposure to the Veteran's lung disease.  

In April 2007, J. G. S., M.D. wrote that he had cared for the Veteran in his capacity as a pulmonary and critical care specialist.  The Veteran had advanced lung disease, primarily due to emphysema.  The Veteran had told the doctor of his history of Agent Orange exposure.  He had a component of interstitial lung disease which the doctor felt could be attributed to that exposure.  As such, though he primarily had emphysema, the doctor believed Agent Orange may well have played a role in a portion of his pulmonary condition that eventually led to his demise.  

We also note that the coroner, a physician, added Agent Orange exposure to the significant conditions contributing to death.  

The Agent Orange Act of 1991, Pub. L. 102-4 (Act), codified in pertinent part at 38 U.S.C.A. §§ 1116(b) and (c), required the Secretary of Veterans Affairs to engage the National Academy of Sciences (NAS) to investigate the relationship of Agent Orange exposure to various diseases.  Then, when the Secretary determines, based on sound medical and scientific evidence, that a positive association (i.e., the credible evidence for the association is equal to or outweighs the credible evidence against the association) exists between exposure of humans to an herbicide agent and a disease, the Secretary will publish regulations establishing presumptive service connection for that disease.  If the Secretary determines that a presumption of service connection is not warranted, he is to publish a notice of that determination, including an explanation of the scientific basis for that determination.  The Secretary's determination must be based on consideration of reports of the NAS and all other sound medical and scientific information and analysis available to the Secretary.

Notably, the regulations have recognized a relation between respiratory cancers and herbicide exposure.  38 C.F.R. § 3.309(e) (2010).  The Secretary has also published a list of specific conditions for which a presumption of service connection based on exposure to herbicides used in Vietnam during the Vietnam era is not warranted.  These include respiratory disorders (other than certain respiratory cancers).  The respiratory disorders that are not related to Agent Orange exposure specifically include wheeze, asthma, farmer's lung, and chronic obstructive pulmonary disease.  See Notice, 59 Fed. Reg. 341-346 (1994); see also Notice, 61 Fed. Reg. 41,442-449, and 61 Fed. Reg. 57,586-589 (1996); Notice, 64 Fed. Reg. 59,232-243 (Nov. 2, 1999); Notice, 67 Fed. Reg. 42,600- 08 (June 24, 2002); Notice, 72 Fed. Reg. 32,395-407 (June 12, 2007); Notice, 75 Fed. Reg. 81332, 81335 (December 27, 2010).  

The determination that respiratory disorders including chronic obstructive pulmonary disease are not related to Agent Orange exposure is based on extensive research by NAS.  These findings outweigh by a significant margin the explanation provided by Dr. J. G. S. and the unexplained statement by the coroner.  Thus, the Board is forced to the conclusion that the preponderance of evidence establishes that the fatal pulmonary disease was not related to exposure to Agent Orange during service.  

In conclusion, after considering the evidence of record and the arguments presented by the Veteran, the appellant and the representative, the Board finds there is no basis to connect the Veteran's fatal pulmonary disease to his active service and there is no basis to connect his death to service or to a service-connected disability.  As discussed in detail above, the medical evidence on each point forms a preponderance of evidence against the claim and shows that neither his pulmonary disease nor his death was related to the Veteran's work as a welder in service, his Agent Orange exposure, or any other aspect of his active service.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not applicable and the appeal must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  


ORDER

Service connection for pulmonary disease, for the purpose of accrued benefits is denied.  

Service connection for the cause of the Veteran's death is denied.  



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


